237 Md. 644 (1965)
205 A.2d 212
BOWYER
v.
WARDEN OF THE MARYLAND PENITENTIARY
[App. No. 107, September Term, 1964.]
Court of Appeals of Maryland.
Decided February 12, 1965.
Before PRESCOTT, C.J., and HAMMOND, MARBURY, SYBERT and BARNES, JJ.
PER CURIAM:
Although this application for leave to appeal is not properly before us because it was not timely filed, Code (1964 Cum. Supp.), Art. 27, sec. 645-I, Maryland Rule BK 46 a, Code (1957), Art. 94, sec. 2, and because the application does not contain a statement of reasons why the lower court's order should be reversed, in compliance with Rule BK 46 b, we have considered the contentions of the applicant which were before the court below because of the seriousness of the crime involved (murder). However, we find no merit in any of them.
*645 Judge Cullen adequately answered the applicant's contentions except that in regard to one relating to alleged lack of jurisdiction of the Criminal Court of Baltimore to convict, he seemed to imply that such a question is not properly raised in a post conviction proceeding. The statute provides that the issue of jurisdiction may be raised in a post conviction proceeding, Code (1964 Cum. Supp.), Art. 27, sec. 645A(a).
Application denied.